RECEIVED IN
                                                         COURT OF CRIMINAL APPEALS
                        Cause No.   10-13-00313-CR
                                                                JAN 05 2015

HOWARD HARRIS, JR.                    §              IN THE       7.   Appellant respectfully request the Court to extend the
      time for filing his Petition for Discretionary Review for

      a period of ninety (90) days beginning from January 11, 2015

      making his PDR due on or before April 11, 2015.

  WHEREFORE PREMISES CONSIDERED, Appellant prays that this Court

grant this motion to extend time to file:, a petition for discretionary
review, and for such other and further relief as the Court may

deem appropriate.

                                      Respectfully Submitted,

                                      Howard Harris/Jr.
                                      Telford Unit / 1882438
                                      3899 State Hwy 98
                                      New Boston, TX 75570

                             Unsworn Declaration

      I Howard Harris, Jr., #1882438, being presently incarcerated

in the Telford Unit TDCJ-ID at Bowie County, Texas, verify and

declare under penalty of perlury that the foregoing statements

are    true and correct.,

      Executed on this 3fltt»_day of _^Uuv^^_^JM3._•
                                      Howard Harris^ Jr.
                                      Appellant Pro se

                            Certificate of Service

      I hereby certify that on Tte.CLW\b£f !k^ 2l£M        , a true and
correct copy of Appellant's Petition for Discretionary Review

Motion to extend time was mailed to the attorney for the State,

Jarvis J. Parsons, via U.S. first class mail to 300 E. 26th Street,

Suite 310, Bryan, TX 77803.             .    , 4,    r A
                                      Howard Harris, Jr.
                                      Appellant Pro se